Citation Nr: 0101843	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. R. Correa-Grau


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1969.  His service records show that he served in the 
Republic of Vietnam from February 8, 1968, to June 22, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico which denied 
entitlement to service connection for PTSD.


FINDING OF FACT

By decision entered in February 1997 the RO denied service 
connection for PTSD.  The veteran was notified of that 
determination but did not initiate an appeal within one year.  
Evidence received since the time of the February 1997 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO previously denied service connection for PTSD in a 
February 1997 rating decision.  The veteran was notified of 
that determination but did not initiate an appeal within one 
year.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).  Consequently, the question of whether 
new and material evidence has been received to reopen the 
claim must now be addressed.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).

The May 1999 rating decision on appeal, the statement of the 
case, and the supplemental statement of the case did not 
specifically note the requirements for reopening claims.  In 
light of these facts, the Board has considered whether the 
veteran would be prejudiced by appellate review of his claim 
prior to issuance of such information.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, as the Board finds that new 
and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, the undersigned concludes that he would not be 
prejudiced under Bernard.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Evidence is considered "new" 
if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
38 C.F.R. § 3.156(a) (2000); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The RO denied the claim in February 1997 because the record 
at that time did not contain a diagnosis of PTSD.  Additional 
evidence has been received since the time of the RO's 
February 1997 denial.  This evidence includes a copy of an 
August 1997 VA hospitalization record which diagnosed PTSD.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the claim in 
February 1997.  The "new" evidence is also "material," 
particularly the August 1997 inpatient treatment record, as 
it provides a diagnosis of PTSD.  New and material evidence 
having been submitted, the veteran is entitled to have his 
claim considered de novo.  However, the Board finds that 
additional action by the RO is needed before the Board can 
proceed in adjudicating the appellant's claim on the merits. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.


REMAND

The appellant contends that he has PTSD which is related to 
incidents he experienced during his period of military 
service.  A preliminary review of the record discloses that 
the appellant has been variously diagnosed with psychiatric 
disorders, to include PTSD.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It appears that further development is warranted.  First, it 
does not appear that the claims folder contains all the VA 
treatment records pertinent to the claim on appeal.  The 
December 1996 VA PTSD examination report and the March 1999 
VA PTSD examination report refer to a May 21, 1996, clinical 
evaluation for the PCT program, presumably at the San Juan VA 
Medical Center (MC) by a Dr. Vicente.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records, in 
addition to any other pertinent VA treatment records which 
are not in the claims folder, prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The regulation governing the award of service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended during the pendency 
of this appeal.  64 Fed. Reg. 32807 (June 18, 1999).  One of 
the changes to section 3.304(f) stipulates that an award of 
service connection for PTSD depends on whether there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In lieu of the fact that additional evidentiary development 
will be required, to include stressor-verification 
development, as set forth below, the Board believes that the 
RO should have the appellant examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors and a complete review of all the 
evidence in the claims file.

The appellant is hereby advised that, in the event he fails 
to report for VA examination without good cause, his claim 
may be denied.  38 C.F.R. § 3.655 (2000). 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his claimed PTSD that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  
The RO should obtain and associate with 
the claims file copies of all additional 
VA clinical treatment records pertaining 
to the appellant's PTSD which have not 
already been associated with the claims 
folder.  The Board is particularly 
interested in:

a.  A copy of a May 21, 1996, 
clinical evaluation for the PCT 
program, presumably at the San Juan 
VA Medical Center (MC) by a Dr. 
Vicente; and

b.  Copies of records of PTSD 
treatment that the appellant 
received at the San Juan VAMC since 
September 1997.

Copies of all such available records 
should be associated with the appellant's 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall inform 
the appellant if the VA is unable to 
secure any of the relevant records sought.

2.  In addition, the RO should contact the 
appellant and inform him that may submit any 
other corroborating evidence he may have 
pertaining to alleged stressors experienced 
during his war-time tour of duty in Vietnam, 
both combat and non-combat related.  The 
appellant should be advised that a meaningful 
research of his stressors will require him to 
provide the "who, what, where and when" of 
each stressor.  Further, the RO should inform 
the appellant that he may submit any other 
evidence to verify his alleged stressors from 
military as well as nonmilitary sources.  All 
attempts to obtain records which are 
ultimately not obtained should be documented.  
The RO shall inform the appellant if the VA 
is unable to secure any of the relevant 
records sought.  

3.  The RO also should request 
verification of the appellant's reported 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The RO should translate into 
English and send to the USASCRUR the 
undated typed statement from the veteran, 
received at the RO in December 1996, 
which begins "cuando llegamos a Vietnam 
. . . ." in addition to any other 
stressor information provided by the 
appellant in response to Paragraph #2, 
above.  The USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  If the 
RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner 
should comment on the approximate date of 
onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to prior 
diagnoses of PTSD.  A complete rationale 
for all opinions expressed must be 
provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional evidence 
obtained by the RO pursuant to this 
remand.  In this regard, the RO should 
determine whether the veteran was engaged 
in combat with the enemy.  If the 
decision remains unfavorable, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no further action until 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


